     Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


KAYLA RUSH, individually and as              §                        PLAINTIFF
Daughter and Next Friend of Cindy M.         §
Arnold                                       §
                                             §
v.                                           §             1:19-cv-946-HSO-RPM
                                             §
                                             §
JACKSON COUNTY, by and through               §                    DEFENDANTS
its Board of Supervisors, d/b/a Jackson      §
County Adult Detention Center, et al.        §


 ORDER GRANTING DEFENDANT CHRISTY MAAS’S MOTION [112] FOR
                   SUMMARY JUDGMENT

      BEFORE THE COURT is Defendant Christy Maas’s Motion [112] for

Summary Judgment. After due consideration of the Motion, the record, and relevant

legal authority, the Court finds that Defendant Christy Maas’s Motion [112] for

Summary Judgment should be granted.

                    I. FACTS AND PROCEDURAL HISTORY

      Plaintiff Kayla Rush (“Plaintiff” or “Rush”), as the daughter and wrongful

death beneficiary of Cindy Arnold (“Arnold”), initiated this suit on September 6,

2019, advancing four causes of action against ten Defendants, including Defendant

Christy Maas (“Maas”). Compl. [1]. Plaintiff filed a First Amended Complaint [29]

on February 10, 2020, naming three additional Defendants (collectively

“Defendants”). 1st Am. Compl. [29]. The First Amended Complaint alleges that on

September 8, 2018, Arnold, who was a Type 1 diabetic, was taken into custody by
     Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 2 of 6




the Jackson County Sheriff’s Office for violating a protective order and was detained

at the Jackson County Adult Detention Center, where she was later pronounced

deceased on September 10, 2018, as a result of Defendants’ failure to provide

medical assistance. See id. at 10-17. With respect to Maas, the First Amended

Complaint alleges that she “was a corrections officer working in Zone 5 of the

Lockdown Unit at the Jackson County Adult Detention Center, acting under color of

law [.]” Id. at 6. Plaintiff further alleges that Maas, along with others, “breached,

ignored or did not follow the jail protocol for doing inmate status rounds” and

“demonstrated deliberate indifference to Cindy M. Arnold’s serios medical needs.”

Id. at 12, 17.


       Maas filed the present Motion [112] for Summary Judgment on November 23,

2020, arguing that “[p]laintiff has submitted no evidence in support of her

allegations that Defendant Maas violated Cindy Arnold’s constitutional rights.”

Mem. [113] at 8. Maas acknowledges that Arnold had a clearly established

Fourteenth Amendment right “not to be denied medical care as a result of

deliberate indifference.” Id. at 6 (quoting Brown v. Bolin, 500 F. App’x 309, 312 (5th

Cir. 2012)). However, she maintains that Plaintiff has not produced any evidence

establishing that Maas “was deliberately indifferent to Ms. Arnold’s needs,” and she

asks the Court to dismiss Plaintiff’s claims against her. Id. at 8, 11.

       Plaintiff has not responded to Maas’s Motion [112] and the time for doing so

has long passed. L.U. Civ. R. 7(b)(4).


                                           2
     Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 3 of 6




                                   II. DISCUSSION

A.     Legal standard

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). If the movant carries this burden, “the

nonmovant must go beyond the pleadings and designate specific facts showing that

there is a genuine issue for trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc).

       “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). When

the non-movant fails to respond to a summary judgment motion, the movant’s facts

are left undisputed. Flowers v. Deutsche Bank Nat. Trust Co., 614 F. App’x 214, 215

(5th Cir. 2015) (per curiam) (citing Eversly v. MBank Dallas, 843. F.2d 172, 174 (5th

Cir. 1988)). Accordingly, summary judgment is appropriate if the court finds that

the “undisputed facts are material and entitle the movant to judgment as a matter

of law.” Id.

       Maas asserts that she is entitled to qualified immunity. Mem. [113] at 1.

“Qualified immunity protects government officials performing discretionary

functions from civil damages liability if their actions were objectively reasonable in

the light of then clearly established law.” Bazan ex rel Bazan v. Hidalgo Cnty., 246

F.3d 481, 488 (5th Cir. 2001) (emphasis in original). “The qualified immunity



                                           3
     Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 4 of 6




defense has two prongs: whether an official’s conduct violated a constitutional right

of the plaintiff; and whether the right was clearly established at the time of the

violation.” Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010). At the summary

judgment stage, the plaintiff has the burden to prove that the defendant is not

entitled to qualified immunity by “establishing a genuine fact issue as to whether

the official’s allegedly wrongful conduct violated clearly established law.” Id.

B.    Analysis

      Plaintiff alleges that Maas acted with “deliberate indifference to Cindy M.

Arnold’s serious medical needs.” 1st Am. Compl. [29] at 17. As a pretrial detainee,

Arnold had the right to receive medical care. Baldwin v. Dorsey, 964 F.3d 320, 326

(5th Cir. 2020). In order to prove a violation of this right the plaintiff must show

deliberate indifference to the pretrial detainee’s serious medical needs. Domino v.

Tex. Dept. of Crim. Just., 239 F.3d 752, 754 (5th Cir. 2001).

      In the face of Maas’s Motion [112] for Summary Judgment, Plaintiff has not

responded or put forth any competent evidence to support her allegations against

Maas. In interrogatories propounded to Plaintiff, Maas asked her to provide a “full

and complete description of all conduct or action[s] which you claim constituted” a

constitutional violation. Ex. 1 [112-1] at 5. Plaintiff responded by merely referring

to the allegations in the First Amended Complaint [29] and stating that Maas “had

contact with Ms. Arnold and with the jail nursing staff.” Id.

      On the other hand, Maas has refuted the allegations in the First Amended

Complaint [29]. Maas was asked in an interrogatory from Plaintiff to “[d]escribe in



                                           4
     Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 5 of 6




detail your interactions with Cindy M. Arnold after she was received into Jackson

County Adult Detention Center on September 8, 2018.” Ex. 2 [112-2] at 3. Maas’s

sworn response was:

      I checked on Cindy Arnold in her cell at approximately 7:00 p.m., and
      observed her naked, sitting on the floor. She did not appear to be in any
      medical distress. Sometime during the night, Deputy Chad Vidrine
      called for the door to A512 to be opened and I went downstairs to assist
      him. Inmate Arnold wasn’t moving so we pulled her out from under the
      bed and called for medical. We began trying to find a pulse on Ms.
      Arnold, but were unable to locate a pulse so we began chest
      compressions and continued until paramedics arrived and pronounced
      Ms. Arnold deceased.

Id. Maas has also submitted a supplement to a Jail Incident Report prepared

shortly after Arnold’s death that is consistent with her interrogatory

answers. See Ex. 3 [112-3].

      Maas’s recitation of the material facts is undisputed, because Plaintiff

has not responded to Maas’s Motion [112]. Nothing in the evidence presented

by Maas, viewed in the light most favorable to Plaintiff, indicates that she

demonstrated a deliberate indifference to Arnold’s serious medical needs. At

this stage, Plaintiff bears the burden of presenting evidence which creates a

genuine issue as to whether Maas violated a clearly established

constitutional right. See Brown, 623 F.3d at 253. Plaintiff has not done so,

and Maas has shown that she is entitled to judgment as a matter of law.

Maas’s Motion [112] for Summary Judgment should be granted and

Plaintiff’s claims against her should be dismissed.




                                          5
    Case 1:19-cv-00946-HSO-RPM Document 144 Filed 08/26/21 Page 6 of 6




                             III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Christy Maas’s Motion [112] for Summary Judgment is GRANTED and Plaintiff

Kayla Rush’s claims against her are DISMISSED WITH PREJUDICE.

     SO ORDERED AND ADJUDGED, this the 26th day of August, 2021.




                                         s/ Halil Suleyman Ozerden
                                         HALIL SULEYMAN OZERDEN
                                         UNITED STATES DISTRICT JUDGE




                                     6
